Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening Prosecution
In view of the Appeal Brief filed on 16 August 2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:	

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        



A full action on the merits follows. The claims filed in the RCE on 17 February 2021 are currently pending.  Thus, claims 1 -14 and 16-21 are pending.

Claim Objection
	Claims 1, 9, 10, 11 and 13 are objected to because they define a method inconsistent with the state of the art and applicant’s arguments.  Applicant argued in his appeal brief that the present invention is a “welding overlay” and has amended his claims to reflect that.  However, the claims recite, “ applying the composition to a substrate by plasma transferred arc welding or spray/fuse deposition to form the weld overlay” or causing such a “weld overlay” by “spray/fuse deposition”.  But the “spray/fuse deposition” process does not in fact create a “weld overlay” as applicant also argues that such thermal spraying and deposition does not create a “weld overlay” (Appeal Brief, p. 12).  The claim is not indefinite, per say, under ¶112b, for instance, because this is claimed in the alternative, and the transferred arc welding certainly does create a “weld overlay”.  For purposes of examination, the inconsistent language is considered absent.  Correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1- 7, 9, 10, 13, 14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent Application Publication 2014/ 0271319) in view of Chiovelli (U.S. Patent Application Publication 2010/ 0112375) and Overstreet (U.S. Patent Appli9caiton Publication 2012/0192760).

Regarding claim 1, Zheng discloses a method of forming a weld overlay on a substrate (¶0002, “weld overlay), the overlay comprising titanium carbide, the method comprising: (a) obtaining a composition comprising TiC particles and non-TiC particles ¶0027, titanium carbide and other hard particles); and (b) applying the composition to a substrate by plasma transferred arc welding (Zheng, ¶0002, via “plasma transferred arc”) or spray/fuse deposition to form an the weld overlay; wherein the TiC particles have a particle size of between 44 and 250 microns (¶¶0021, 0038, “any particle size not inconsistent with the objectives of the present invention.  In some embodiments, powder metal or powder alloy has an average particle size of 10 µm  to 200 µm” particles overlap the range and therefor anticipate it MPEP 2131.03) and wherein the TiC particles comprises 5-70 wt% of the composition, based on weight of TiC and non-TiC particles (¶0030, Hard particles, which TiC is one can be “5 weight percent to 20 weight percent”, at least of cladding); wherein the non-TiC particles comprise an alloy and/or a nonmetal (¶¶0018,0036 for example, describing a “cobalt-based alloy cladding” “nickel alloy”, phosphorus, silicon”). 
Zheng does not disclose wherein the titanium carbide particles comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC; 
It is noted that while the” weld overlay” and “plasma transferred arc” are only specifically mentioned in the “background”, it is well known such as taught by Chiovelli, that welding overlays created by plasma transferred arc welding of hard particles can create a hard-faced structure having a wear resisting overlay (Chiovelli, Abstract, “a metal substrate using plasma transferred arc ("PTA") welding to produce a hardfaced structure having a wear-resisting … overlay”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to create welding overlays 
Regarding the percentages of the particles, Zheng does disclose that the particles can have different geometries (Zheng, ¶[0029] Hard particles can have any desired shape or geometry. In some embodiments, hard particles have spherical, elliptical or polygonal geometry. Hard particles, in some embodiments, have irregular shapes, including shapes with sharp edges).
Overstreet teaches that in such hardfacing combinations, these particles can have both spherical and non-spherical (angular) geometries (Overstreet, fig. 3, ¶0026, the carbide particles may have “crushed shape” with “angular projections” or “smooth rounded” or “substantially spherical” shape together).  It does not specifically teach the percentage weights.
However, it would have been obvious to one having ordinary skill in the art at the time of the filing to cause the device of Zheng to have the mix of particles with different geometries, as  Overstreet teaches, and then to have the Titanium Carbide particles “comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC”.  Varying the percentage of round vs. angular particles is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the percentage of the types of particles to control the amounts of the different particles in order to have optimum hardness and desired physical characteristics which would change depending on the geometry and numbers of the particles (Zheng, ¶¶0029, 0030, “Hard particle loading of a cladding can vary according to several considerations including, but not limited to, the desired hardness, abrasion resistance and/or toughness of the cladding.”; Overstreet, ¶0032, Fig. 3 “Further, non-magnetic sintered carbides 56 may include substantially spherical sintered carbide pellets 57 or crushed sintered [angular] carbide particles 59, or a combination thereof, in any suitable relative amounts”),  is recognized in the art to be a result effective variable and therefore trying to optimize the percentage of each kind of particle for optimum hardness and desired physical characteristics, meeting applicants claim language, would be obvious. See MPEP 2144.05 IIa.

Regarding claim 2, Zheng in view of Overstreet and Chiovelli teach all the limitations of claim 1, as above, but he does not further teach wherein the composition comprises plasma- densified TiC particles.  However, Zheng, in his examples, teaches densifying particles   (for example, “example 1”, ¶0049 fig. 1, the cladding is considered “fully densified”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zheng in view of Overstreet to have the particles densified, during the heating and weld formation, in order to strengthen the substrate and achieve the desired physical properties.

Regarding claim 3, Zheng in view of Overstreet and Chiovelli teaches all the limitations of claim 1, as above, and further teaches wherein a particle size of the ¶¶0021, 0038, “any particle size not inconsistent with the objectives of the present invention.  In some embodiments, powder metal or powder alloy has an average particle size of 10 µm  to 200 µm” particles overlap the range and therefor anticipate it MPEP 2131.03).

Regarding claim 4, Zheng in view of Overstreet and Chiovelli teaches all the limitations of claim 1, as above, and further teaches wherein a particle size of the composition is between 63 and 149 microns. {P51179 04680171.DOC}-2-Att'y Docket No. P51179  (Zheng, ¶¶0021, 0038, “any particle size not inconsistent with the objectives of the present invention.  In some embodiments, powder metal or powder alloy has an average particle size of 10 µm  to 200 µm” particles overlap the range and therefor anticipate it MPEP 2131.03).

Regarding claim 5, Zheng in view of Overstreet and Chiovelli teaches all the limitations of claim 1, as above, and further teaches wherein the non-TiC particles comprise an alloy comprising nickel or iron (Zheng, ¶¶ 0033, 0036, for instance, “nickel-based base alloy”).
  
Regarding claim 6, Zheng in view of Overstreet and Chiovelli teaches all the limitations of claim 1, as above, and further teaches where the non-TiC particles comprise a non- metal (Zheng, ¶0036, Phosphorus, Silicon, as elements that further make up the additive).  

¶0002), and therefore obvious and would have been having ordinary skill in the art at the time of the invention to incorporate this method to create the welding overlay in order to create a weld overlay having desirable physical characteristics.

 
Regarding claim 9, Zheng discloses a weld overlay (¶0002, “weld overlay), composition suitable for plasma transferred arc welding or spray/fuse deposition, the weld overlay  composition comprising TiC particles and non-TiC particles (¶0027, titanium carbide and other hard particles, and alloys), wherein the TiC particles have a particle size of between 44 and 250 microns (¶¶0021, 0038, “any particle size not inconsistent with the objectives of the present invention.  In some embodiments, powder metal or powder alloy has an average particle size of 10 µm  to 200 µm” particles overlap the range and therefor anticipate it MPEP 2131.03);...; and wherein the TiC particles comprises 5-70 wt% of the composition, based on weight of TiC and non-TiC particles (¶0030, Hard particles, which TiC is one can be “5 weight percent to 20 weight percent”, at least of cladding); wherein the non-TiC particles comprise an alloy and/or a (¶¶0018,0036 for example, describing a “cobalt-based alloy cladding” “nickel alloy”, phosphorus, silicon ).  
Zheng does not disclose wherein the titanium carbide particles comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC; 
It is noted that while the” weld overlay” is only specifically mentioned in the “background” of Zheng, it is well known such as taught by Chiovelli, that welding overlays created by plasma transferred arc welding of hard particles can create a hardfaced structure having a wear resisting overlay (Chiovelli, Abstract, “a metal substrate using plasma transferred arc ("PTA") welding to produce a hardfaced structure having a wear-resisting … overlay”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to create welding overlays via a conventional method like plasma transferred arc welding in order to create a weld overlay having desirable physical characteristics. (That the composition is “suitable” to be used for “plasma transferred arc welding” is only intended use and does not directly affect the structure of the composition).
Regarding the percentages of the particles, Zheng does disclose that the particles can have different geometries (Zheng, ¶[0029] Hard particles can have any desired shape or geometry. In some embodiments, hard particles have spherical, elliptical or polygonal geometry. Hard particles, in some embodiments, have irregular shapes, including shapes with sharp edges).  Overstreet teaches that in such hardfacing combinations, these particles can have both spherical and non-spherical (angular) geometries (Overstreet, fig. 3, ¶0026, the carbide particles may have “crushed shape” with “angular projections” or “smooth rounded” or “substantially spherical” shape together).  It does not specifically teach the percentage weights.
However, it would have been obvious to one having ordinary skill in the art at the time of the filing to cause the device of Zheng to have the mix of particles with different geometries, as  Overstreet teaches, and then to have the Titanium Carbide particles “comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC”. Varying the percentage of round vs. angular particles is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the percentage of the types of particles to control the amounts of the different particles in order to have optimum hardness and desired physical characteristics which would change depending on the geometry and numbers of the particles (Zheng, ¶¶0029, 0030, “Hard particle loading of a cladding can vary according to several considerations including, but not limited to, the desired hardness, abrasion resistance and/or toughness of the cladding.”; Overstreet, ¶0032, Fig. 3 “Further, non-magnetic sintered carbides 56 may include substantially spherical sintered carbide pellets 57 or crushed sintered [angular] carbide particles 59, or a combination thereof, in any suitable relative amounts”),  is recognized in the art to be a result effective variable and therefore trying to optimize the percentage of each kind of particle for optimum hardness and desired physical characteristics, meeting applicants claim language, would be obvious. See MPEP 2144.05 IIa.


Regarding claim 10, Zheng discloses a weld overlay (Zheng, ¶0002, “weld overlay”) deposited on a substrate comprising titanium carbide particles, wherein the weld overlay is a composition comprising TiC particles and non-TiC particles (¶0027, titanium carbide and other hard particles, and alloys); and {P51179 04680171.DOC}-3 -Att'y Docket No. P51179 (b) the composition is deposited on to the substrate by plasma transferred arc welding (Zheng, ¶0002, via “plasma transferred arc”) or spray/fuse deposition to form the weld overlay on the substrate; wherein the TiC particles have a particle size of between 44 and 250 microns (¶¶0021, 0038, “any particle size not inconsistent with the objectives of the present invention.  In some embodiments, powder metal or powder alloy has an average particle size of 10 µm  to 200 µm” particles overlap the range and therefor anticipate it MPEP 2131.03);; and wherein the TiC particles comprises 5-70 wt% of the composition, based on weight of TiC and non-TiC particles (¶0030, Hard particles, which TiC is one can be “5 weight percent to 20 weight percent”, at least of cladding); wherein the non-TiC particles comprise an alloy and/or a nonmetal (¶¶0018,0036 for example, describing a “cobalt-based alloy cladding” “nickel alloy”, phosphorus, silicon).
Zheng does not disclose wherein the titanium carbide particles comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC; 
It is noted that while the” weld overlay” and “plasma transferred arc” are only specifically mentioned in the “background”, it is well known such as taught by Chiovelli, Chiovelli, Abstract, “a metal substrate using plasma transferred arc ("PTA") welding to produce a hardfaced structure having a wear-resisting … overlay”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to create welding overlays via a conventional method like plasma transferred arc welding in order to create a weld overlay having desirable physical characteristics that have the superior strength and quality of a weld overlay, meaning more substantial bonding, rather than just sintering or coating which may only have minimal surface bonding.

Regarding the percentages of the particles, Zheng does disclose that the particles can have different geometries (Zheng, ¶[0029] Hard particles can have any desired shape or geometry. In some embodiments, hard particles have spherical, elliptical or polygonal geometry. Hard particles, in some embodiments, have irregular shapes, including shapes with sharp edges).  Overstreet teaches that in such hardfacing combinations, these particles can have both spherical and non-spherical (angular) geometries (Overstreet, fig. 3, ¶0026, the carbide particles may have “crushed shape” with “angular projections” or “smooth rounded” or “substantially spherical” shape together).  It does not specifically teach the percentage weights.
However, it would have been obvious to one having ordinary skill in the art at the time of the filing to cause the device of Zheng to have the mix of particles with different geometries, as  Overstreet teaches, and then to have the Titanium Carbide particles “comprise 50% or more by weight rounded particles, and angular particles of up to 50% (Zheng, ¶¶0029, 0030, “Hard particle loading of a cladding can vary according to several considerations including, but not limited to, the desired hardness, abrasion resistance and/or toughness of the cladding.”; Overstreet, ¶0032, Fig. 3 “Further, non-magnetic sintered carbides 56 may include substantially spherical sintered carbide pellets 57 or crushed sintered [angular] carbide particles 59, or a combination thereof, in any suitable relative amounts”),  is recognized in the art to be a result effective variable and therefore trying to optimize the percentage of each kind of particle for optimum hardness and desired physical characteristics, meeting applicants claim language, would be obvious. See MPEP 2144.05 IIa.

  
Regarding claim 13, Zheng discloses a weld overlay (¶0002, weld overlay) composition suitable for plasma transferred arc welding or spray/fuse deposition, the weld overlay composition comprising clad TiC particles, wherein the clad TiC particles (¶¶0021, 0038, “any particle size not inconsistent with the objectives of the present invention.  In some embodiments, powder metal or powder alloy has an average particle size of 10 µm  to 200 µm” particles overlap the range and therefor anticipate it MPEP 2131.03); wherein the clad TiC particles comprise titanium carbide particles and a cladding material (Abstract, ¶0027, “alloy cladding metallurgy”, titanium carbide and other hard particles, and alloys);{P51179 04680171.DOC}-4-Att'y Docket No. P51179 wherein the clad TiC particles comprise 5-70 wt% TiC (¶0030, Hard particles, which TiC is one can be “5 weight percent to 20 weight percent”, at least of cladding); and wherein the cladding material comprises a metal and/or an alloy (¶¶0018,0036 for example, describing a “cobalt-based alloy cladding” “nickel alloy”, phosphorus, silicon).
Zheng does not disclose wherein the titanium carbide particles comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC; 

It is noted that while the” weld overlay” and “plasma transferred arc” are only specifically mentioned in the “background”, it is well known such as taught by Chiovelli, that welding overlays created by plasma transferred arc welding of hard particles createcan create a hardfaced structure having a wear resisting overlay (Chiovelli, Abstract, “a metal substrate using plasma transferred arc ("PTA") welding to produce a hardfaced structure having a wear-resisting … overlay”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to create welding overlays via a conventional method like plasma-transferred arc welding in order to create a weld overlay having desirable physical characteristics. (Incidentally, that the 

Regarding the percentages of the particles, Zheng does disclose that the particles can have different geometries (Zheng, ¶[0029] Hard particles can have any desired shape or geometry. In some embodiments, hard particles have spherical, elliptical or polygonal geometry. Hard particles, in some embodiments, have irregular shapes, including shapes with sharp edges).
Overstreet teaches that in such hardfacing combinations, these particles can have both spherical and non-spherical (angular) geometries (Overstreet, fig. 3, ¶0026, the carbide particles may have “crushed shape” with “angular projections” or “smooth rounded” or “substantially spherical” shape together).  It does not specifically teach the percentage weights.
However, it would have been obvious to one having ordinary skill in the art at the time of the filing to cause the device of Zheng to have the mix of particles with different geometries, as  Overstreet teaches, and then to have the Titanium Carbide particles “comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC”. Varying the percentage of round vs. angular particles is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the percentage of the types of particles to control the amounts of the different particles in order to have optimum hardness and desired physical characteristics which would change depending on the geometry and numbers of the particles (Zheng, ¶¶0029, 0030, “Hard particle loading of a cladding can vary according to several considerations including, but not limited to, the desired hardness, abrasion resistance and/or toughness of the cladding.”; Overstreet, ¶0032, Fig. 3 “Further, non-magnetic sintered carbides 56 may include substantially spherical sintered carbide pellets 57 or crushed sintered [angular] carbide particles 59, or a combination thereof, in any suitable relative amounts”),  is recognized in the art to be a result effective variable and therefore trying to optimize the percentage of each kind of particle for optimum hardness and desired physical characteristics, meeting applicants claim language, would be obvious. See MPEP 2144.05 IIa.

Regarding claim 14, Zheng in view of Overstreet and Chiovelli teach a method of forming a weld overlay on a substrate, the weld overlay comprising titanium carbide, the method comprising: (a) obtaining a composition according to claim 13; but do not explicitly teach (b) applying the composition to a substrate by plasma transferred arc welding or spray/fuse deposition to form an the weld overlay on the substrate.   
Regarding the weld overlay being deposited on a substrate formed by plasma transferred arc, it is obvious over Zheng and Chiovelli, as noted above, that welding overlays created by plasma transferred arc welding of hard particles can create a hardfaced structure having a wear resisting overlay (Chiovelli, Abstract, “a metal substrate using plasma transferred arc ("PTA") welding to produce a hardfaced structure having a wear-resisting … overlay”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to create welding overlays via a conventional method like plasma transferred arc welding in order to create a weld overlay having desirable physical characteristics that have the superior strength and quality of a weld overlay, meaning more substantial bonding, rather than just sintering or coating which may only have minimal surface bonding.
Regarding claim 17, Zheng in view of Overstreet and Chiovelli teach all the limitations of claim 13, as above, and further teaches wherein the cladding material comprises nickel (Zheng, ¶¶ 0033, 0036, for instance, “nickel-based base alloy”)..  

Regarding claim 18, Zheng in view of Overstreet and Chiovelli teaches all the limitations of claim 13, as above, and further teaches a composition wherein the cladding material comprises an alloy comprising nickel (Zheng, ¶¶ 0033, 0036, for instance, “nickel-based base alloy”). {P51179 04680171.DOC}-5-Att'y Docket No. P51179

Regarding claim 19, Zheng in view of Overstreet and Chiovelli teach all the limitations of claim 18, as above, and further teach wherein the alloy comprising nickel further comprises at least one of chromium and aluminum (¶0036 “chromium”).  

Regarding claim 20, Zheng in view of Overstreet and Chiovelli teach all the limitations of claim 18, as above, but do not further explicitly teach wherein the TiC for example, “example 1”, ¶0049 fig. 1, the cladding is considered “fully densified”).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zheng in view of Overstreet to have the particles densified, during the heating and weld formation, in order to strengthen the substrate and achieve the desired physical properties.

Regarding claim 21, Zheng in view of Overstreet and Chiovelli teach all the limitations of claim 13, as above, and further teach a composition wherein the clad TiC particles have a particle size of 63 to 149 microns (Zheng, ¶¶0021, 0038, “any particle size not inconsistent with the objectives of the present invention.  In some embodiments, powder metal or powder alloy has an average particle size of 10 µm  to 200 µm” particles overlap the range and therefor anticipate it MPEP 2131.03).

Claims 8 and 16,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent Application Publication 2014/ 0271319), Chiovelli (U.S. Patent Application Publication 2011/ 0112375), and Overstreet (U.S. Patent Applicaiton Publication 2012/0192760) and further in view of Bird (U.S. Patent Application Publication 2014/0054027).

Regarding claim 8, Zheng in view of Chiovelli and Overstreet teach all the limitations of claim 1, as above, but he does not further teach wherein the overlay comprises homogeneously distributed TiC.  However, Bird teaches a uniformly Bird, Abstract, ¶0034, the coarse hard-metal particles providing enhanced mechanical properties can be uniformly incorporated within a weld deposit).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zheng in view of Overstreet, to ensure that the hard particles are evenly distributed in order to achieve enhanced mechanical properties evenly distributed throughout the overlay.
Regarding claim 16, Zheng in view of Chiovelli and Overstreet teaches all the limitations of claim 13, as above, but does not further teach a deposited weld overlay comprising the composition of claim 13 deposited onto a substrate by plasma transferred arc welding or spray/fuse deposition to form the deposited weld overlay on the substrate, wherein the TiC particles of the composition are homogeneously distributed in the overlay. 
Regarding the weld overlay being deposited on a substrate formed by plasma transferred arc, this limitation is a product by process claim ( that is, the product, the weld, by the process, plasma transferred arc welding)  Thus, it only takes to meet this claim that the results would be equivalent if done by plasma transferred arc.  Here, plasma transferred art is recognized in the art as a method of application (¶0002), however “plasma transferred arc welding” is only specifically mentioned in the “background”, but it would have been obvious to perform as per Chiovelli and his method performing plasma transferred arc welding to create the weld overlay with hard-particles ( Chiovelli, Abstract; see combination in rejection of claim 13 above).
Regarding the homogenously distributed particles in the weld overlay, Bird teaches a uniformly distributed hard particle in a weld overlay (Bird, Abstract, ¶0034, the coarse hard-metal particles providing enhanced mechanical properties can be uniformly incorporated within a weld deposit).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zheng in view of Overstreet, to ensure that the hard particles are evenly distributed in order to achieve enhanced mechanical properties evenly distributed throughout the overlay.

Claims 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent Application Publication 2014/ 0271319) in view of Chiovelli (U.S. Patent Application Publication 2011/ 0112375),  Bird (U.S. Patent Application Publication 2014/0054027).

Regarding claim 11, Zheng discloses a weld overlay deposited on a substrate and comprising titanium carbide particles, wherein the weld overlay is formed from a combination of rounded and angular TiC particles that have a particle size of between 44 and 250 microns (Zheng, ¶¶0021, 0038, “any particle size not inconsistent with the objectives of the present invention.  In some embodiments, powder metal or powder alloy has an average particle size of 10 µm  to 200 µm” particles overlap the range and therefor anticipate it MPEP 2131.03) , but do not further teach a weld overlay deposited on a substrate and comprising titanium carbide particles, wherein the overlay is formed by applying a composition comprising TiC particles to the substrate by plasma transferred arc welding or spray/fuse deposition to form the weld overlay on the substrate, wherein the TiC particles are homogeneously distributed in the weld overlay. 
Regarding the weld overlay being deposited on a substrate formed by plasma transferred arc, this limitation is a product by process claim ( that is, the product, the (¶0002).   With “plasma transferred arc welding” only specifically mentioned in the “background” of Zheng.  However, it is well known such as taught by Chiovelli, that welding overlays created by plasma transferred arc welding of hard particles can create a hardfaced structure having a wear resisting overlay (Chiovelli, Abstract, “a metal substrate using plasma transferred arc ("PTA") welding to produce a hardfaced structure having a wear-resisting … overlay”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to create welding overlays via a conventional method like plasma-transferred arc welding in order to create a weld overlay having desirable physical characteristics. Regarding the homogenously distributed particles in the weld overlay, Bird teaches a uniformly distributed hard particle in a weld overlay (Bird, Abstract, ¶0034, the coarse hard-metal particles providing enhanced mechanical properties can be uniformly incorporated within a weld deposit).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Zheng in view of Overstreet, to ensure that the hard particles are evenly distributed in order to achieve enhanced mechanical properties evenly distributed throughout the overlay.

Claims 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (U.S. Patent Application Publication 2014/ 0271319), Chiovelli (U.S. Patent Application Publication 2011/ 0112375), and Bird (U.S. Patent Application Publication .

Regarding claim 12, Zheng in view of Bird and Bird teach all the limitations of claim 11, as above, but do not further teach an overlay wherein the titanium carbide particles in the composition comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC.
Regarding the percentages of the particles, Zheng does disclose that the particles can have different geometries (Zheng, ¶[0029] Hard particles can have any desired shape or geometry. In some embodiments, hard particles have spherical, elliptical or polygonal geometry. Hard particles, in some embodiments, have irregular shapes, including shapes with sharp edges).
Overstreet teaches that in such hardfacing combinations, these particles can have both spherical and non-spherical (angular) geometries (Overstreet, fig. 3, ¶0026, the carbide particles may have “crushed shape” with “angular projections” or “smooth rounded” or “substantially spherical” shape together).  It does not specifically teach the percentage weights.
However, it would have been obvious to one having ordinary skill in the art at the time of the filing to cause the device of Zheng to have the mix of particles with different geometries, as  Overstreet teaches, and then to have the Titanium Carbide particles “comprise 50% or more by weight rounded particles, and angular particles of up to 50% by weight, based on weight of TiC”. Varying the percentage of round vs. angular particles is recognized as a result-effective variable which is result of a routine (Zheng, ¶¶0029, 0030, “Hard particle loading of a cladding can vary according to several considerations including, but not limited to, the desired hardness, abrasion resistance and/or toughness of the cladding.”; Overstreet, ¶0032, Fig. 3 “Further, non-magnetic sintered carbides 56 may include substantially spherical sintered carbide pellets 57 or crushed sintered [angular] carbide particles 59, or a combination thereof, in any suitable relative amounts”),  is recognized in the art to be a result effective variable and therefore trying to optimize the percentage of each kind of particle for optimum hardness and desired physical characteristics, meeting applicants claim language, would be obvious. See MPEP 2144.05 IIa.


Response to Arguments
Applicant’s arguments with respect to the claims filed in the appeal brief dated 10 September 2021 have been considered but are moot because the new ground of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached and previously filed forms PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761       


/HELENA KOSANOVIC/Supervisory Patent Examiner,
Art Unit 3761 
011422